               IN THE UNITED STATES DISTRICT COURT FOR THE
                       NORTHERN DISTRICT OF FLORIDA
                            GAINESVILLE DIVISION

ZAHRA ABYAZNEJAD,

               Plaintiff,

v.                                         Case No. 1:15cv254-MW/CAS

NANCY A. BERRYHILL,
Acting Commissioner of
Social Security,

            Defendant.
_________________________/

              ORDER ACCEPTING REPORT AND RECOMMENDATION

       This Court has considered, without hearing, the Magistrate Judge's Report and

Recommendation, ECF No. 41, and has also reviewed de novo Plaintiff’s objections to the report

and recommendation, ECF No. 42. Accordingly,

       IT IS ORDERED:

       The report and recommendation is accepted and adopted, over Plaintiff’s objections, as

this Court’s opinion. The Clerk shall enter judgment stating, “Mr. Bacharach’s motion for

attorney’s fees pursuant to 42 U.S.C. § 406(b) in the amended amount of $7,683.74 is DENIED

on the merits. Plaintiff’s EAJA fees of $4,083/10 (Mr. Bacharach) and $4,000.00 (Ms. Bohr) are

GRANTED and both EAJA payments shall be disbursed in accordance with Astrue v. Ratliff. “

The Clerk shall close the file.

       SO ORDERED on December 14, 2018.

                                           s/Mark E. Walker             ____
                                           Chief United States District Judge
